EXHIBIT 10.26
EXECUTION COPY
 
 
U.S. $2,000,000,000
364-DAY REVOLVING CREDIT AGREEMENT
Dated as of March 17, 2009
Among
ORACLE CORPORATION
as the Borrower,
THE LENDERS NAMED HEREIN
as the Initial Lenders
and
WACHOVIA BANK, NATIONAL ASSOCIATION
as Administrative Agent
and
BNP PARIBAS
as Syndication Agent
and
BANK OF AMERICA, N.A.,
CITICORP USA, INC.,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. and
THE ROYAL BANK OF SCOTLAND PLC
as Documentation Agents
 
 
WACHOVIA CAPITAL MARKETS, LLC and
BNP PARIBAS SECURITIES CORP.
as Joint Lead Arrangers and Joint Bookrunners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 
           
Section 1.01.
  Certain Defined Terms     1  
Section 1.02.
  Computation of Time Periods     16  
Section 1.03.
  Accounting Terms; Terms Generally     16  
 
            ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

 
           
Section 2.01.
  The Advances     17  
Section 2.02.
  Making the Advances     17  
Section 2.03.
  Fees     18  
Section 2.04.
  Termination or Reduction of the Commitments     19  
Section 2.05.
  Optional Extension of the Termination Date     19  
Section 2.06.
  Repayment of Advances     20  
Section 2.07.
  Interest     20  
Section 2.08.
  Interest Rate Determination     21  
Section 2.09.
  Optional Conversion of Advances     22  
Section 2.10.
  Optional Prepayments of Advances     22  
Section 2.11.
  Increased Costs; Additional Reserve Requirements     23  
Section 2.12.
  Illegality     24  
Section 2.13.
  Payments and Computations     24  
Section 2.14.
  Taxes     25  
Section 2.15.
  Mitigation Obligations; Replacement of Lenders     27  
Section 2.16.
  Sharing of Payments, Etc.     28  
Section 2.17.
  Compensation for Breakage Costs     28  
Section 2.18.
  Use of Proceeds     28  
Section 2.19.
  Evidence of Debt     29  
 
            ARTICLE III

ARTICLE IV CONDITIONS TO LENDING

 
           
Section 4.01.
  Conditions Precedent to Effective Date     29  
Section 4.02.
  Conditions Precedent to Each Borrowing     31  
Section 4.03.
  Determinations Under Section 4.01     32  
 
            ARTICLE V REPRESENTATIONS AND WARRANTIES

 
           
Section 5.01.
  Representations and Warranties of the Borrower     32  
 
            ARTICLE VI COVENANTS OF THE BORROWER

 
           
Section 6.01.
  Affirmative Covenants     34  

i



--------------------------------------------------------------------------------



 



             
Section 6.02.
  Negative Covenants     37  
 
            ARTICLE VII EVENTS OF DEFAULT

 
           
Section 7.01.
  Events of Default     39  
 
            ARTICLE VIII THE AGENT

 
           
Section 8.01.
  Appointment and Authority     42  
Section 8.02.
  Rights as a Lender     42  
Section 8.03.
  Exculpatory Provisions     43  
Section 8.04.
  Reliance by Agent     43  
Section 8.05.
  Delegation of Duties     44  
Section 8.06.
  Resignation of Agent     44  
Section 8.07.
  Non-Reliance on Agent and Other Lenders     44  
Section 8.08.
  No Other Duties, etc.     45  
 
            ARTICLE IX MISCELLANEOUS

 
           
Section 9.01.
  Amendments, Etc.     45  
Section 9.02.
  Notices; Effectiveness; Electronic Consent     46  
Section 9.03.
  No Waiver; Remedies     47  
Section 9.04.
  Expenses; Indemnity; Damage Waiver     47  
Section 9.05.
  Right of Set-off     49  
Section 9.06.
  Binding Effect     49  
Section 9.07.
  Assignments and Participations     49  
Section 9.08.
  Governing Law     53  
Section 9.09.
  Counterparts; Integration; Electronic Execution     53  
Section 9.10.
  Jurisdiction, Etc.     53  
Section 9.11.
  Waiver of Jury Trial     54  
Section 9.12.
  Confidentiality     54  
Section 9.13.
  Patriot Act Notice     55  

ii



--------------------------------------------------------------------------------



 



Schedules

     
Schedule 1A
  — List of Applicable Lending Offices
 
   
Schedule 2.01
  — Commitments

Exhibits

     
Exhibit A
  — Form of Promissory Note
 
   
Exhibit B
  — Form of Notice of Borrowing
 
   
Exhibit C
  — Form of Assignment and Acceptance
 
   
Exhibit D-1
  — Form of Opinion of In-House Counsel for the Borrower
 
   
Exhibit D-2
  — Form of Opinion of Davis Polk & Wardwell, Counsel for the Borrower
 
   
Exhibit E
  — Form of Extension Notice

iii



--------------------------------------------------------------------------------



 



364-DAY REVOLVING CREDIT AGREEMENT
Dated as of March 17, 2009
          Oracle Corporation, a Delaware corporation (the “Borrower”), and the
banks, financial institutions, other institutional lenders (the “Initial
Lenders”) listed on the signature pages hereof, Wachovia Bank, National
Association (“Wachovia”) as administrative agent (in such capacity, the
“Agent”), BNP Paribas (“BNP”), as syndication agent, and Bank of America, N.A.,
Citicorp USA, Inc., The Bank of Tokyo-Mitsubishi UFJ, Ltd. and The Royal Bank of
Scotland plc, as documentation agents, and Wachovia Capital Markets, LLC and BNP
Paribas Securities Corp., as joint lead arrangers and joint bookrunners, agree
as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
          Section 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
          “Additional Permitted Liens” means Liens on the assets of the Borrower
or any of its Subsidiaries, not otherwise permitted hereunder, consisting solely
of real property interests, cash and cash equivalents and any proceeds thereof;
provided that the aggregate value of all assets subject to such Liens shall not
exceed $500,000,000 at any time, based upon the book value of such assets
determined at the time such Lien attaches.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Agent.
          “Advance” means an advance by a Lender to the Borrower as part of a
Borrowing under the Commitments and refers to a Base Rate Advance or a
Eurodollar Rate Advance (each of which shall be a “Type” of Advance).
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Agent” has the meaning specified in the introductory paragraph of
this Agreement.
          “Agent’s Account” means an account at Wachovia designated in writing
to the Borrower.
          “Agreement” means this Agreement.

 



--------------------------------------------------------------------------------



 



          “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
          “Applicable Percentage” means at any time and with respect to any
Lender, the percentage of the total Commitments represented by such Lender’s
Commitment at such time. If the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments.
          “Approved Fund” means (a) a CLO and (b) with respect to any Lender
that is a Fund, any other Fund that is managed by the same investment advisor as
such Lender or by an Affiliate of such investment advisor.
          “Assignment and Acceptance” means an assignment and acceptance entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.07), and accepted by the Agent, in
substantially the form of Exhibit C hereto or any other form approved by the
Agent.
          “Base Rate” means, at any time, the highest of
          (a) the Prime Rate,
          (b) the rate which is 1/2 of 1% in excess of the Federal Funds
Effective Rate and
          (c) the Market Rate Spread plus the rate equal to the Eurodollar Rate
for deposits delivered that day for an Interest Period of one month for each day
that a Base Rate Advance is outstanding (and in respect of any day that is not a
Business Day, the Eurodollar Rate as in effect on the immediately preceding
Business Day).
          “Base Rate Advance” means an Advance that bears interest as provided
in Section 2.07(a)(i).
          “BNP” has the meaning specified in the introductory paragraph of this
Agreement.
          “Borrower” has the meaning specified in the introductory paragraph of
this Agreement.
          “Borrowing” means a borrowing consisting of simultaneous Advances of
the same Type (or, in the case of Eurodollar Rate Advances, having the same
Interest Period) made by each of the Lenders pursuant to Section 2.01.
          “Business Day” means a day of the year on which banks are not required
or authorized by law to close in New York City or Charlotte, North Carolina;
provided that, if the applicable Business Day relates to any Eurodollar Rate
Advances, “Business Day” means a day of the year on which banks are not required
or authorized by law to

2



--------------------------------------------------------------------------------



 



close in New York City and on which dealings are carried on in the London
interbank market.
          “Capitalization Ratio” means, as of the last day of any fiscal quarter
of the Borrower, the ratio, expressed as a percentage, of (i) Total Consolidated
Net Debt of the Borrower and its Subsidiaries on such date to (ii) Total
Capitalization of the Borrower and its Subsidiaries on such date.
          “Category” means, when used with reference to Public Debt Ratings, the
following categories of ratings:

          Category   S&P or Fitch Rating   Moody’s Rating
Category 1
  ³ A   ³ A2
Category 2
  < A   < A2

For purposes of the foregoing, (i) if both of Moody’s and S&P shall have in
effect a rating for the Public Debt Rating, then the Category shall be
determined by reference to such Public Debt Ratings and the Public Debt Rating
of Fitch shall be disregarded, (ii) if only one of Moody’s and S&P shall have in
effect a rating for the Public Debt Rating, then the Category shall be
determined by reference to such Public Debt Rating and the Public Debt Rating of
Fitch, (iii) if fewer than two of Moody’s, S&P and Fitch shall have in effect a
Public Debt Rating, then each rating agency that does not have in effect a
Public Debt Rating shall be deemed to have established a rating in Category 2;
and (iv) if the ratings established or deemed to have been established by
Moody’s and S&P (or, subject to the foregoing clauses of this paragraph, Fitch)
for the Public Debt Rating shall fall within different Categories, the
applicable Category shall be based on the higher of the two ratings unless one
of the two ratings is two or more grades lower than the other (with each ratings
distinction comprising a separate grade, such that, e.g., BBB+ is two grades
lower than A) and in the lower Category, in which case the applicable Category
shall be determined by reference to a rating a single grade below the higher of
the two ratings.
          “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority.
          “CLO” means any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender.

3



--------------------------------------------------------------------------------



 



          “Commitment” has the meaning specified in Section 2.01.
          “Commitment Fee” has the meaning assigned to such term in
Section 2.03(a).
          “Commitment Period” means the period from and including the Effective
Date to the Termination Date.
          “Consolidated” refers to the consolidation of accounts in accordance
with GAAP.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Covenant Debt” of any Person means Debt of such Person and its
Subsidiaries on such date, as would be shown as debt or indebtedness of such
Person on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and all guarantees of Debt of other Persons as would be shown as debt
or indebtedness of such Person on a balance sheet of such other Persons prepared
as of such date in accordance with GAAP, determined on a Consolidated basis.
          “Convert”, “Conversion”, and “Converted” each refers to a conversion
of Advances of one Type into Advances of the other Type pursuant to
Section 2.08, 2.09 or 2.12.
          “Current Termination Date” has the meaning specified in Section 2.05.
          “Debt” of any Person means, without duplication, (a) all indebtedness
of such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of such Person’s business for which collection
proceedings have not been commenced, provided that trade payables for which
collection proceedings have commenced shall not be included in the term “Debt”
so long as the payment of such trade payables is being contested in good faith
and by proper proceedings and for which appropriate reserves are being
maintained) to the extent included on the Consolidated balance sheet of the
Borrower and its Subsidiaries in accordance with GAAP, (c) all obligations of
such Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other similar title retention agreement with respect to property acquired by
such Person (even though the rights and remedies of the seller or lender under
such agreement in the event of default are limited to repossession or sale of
such property) to the extent included on the Consolidated balance sheet of the
Borrower and its Subsidiaries in accordance with GAAP, (e) all obligations of
such Person as lessee under leases that have been or should be, in accordance
with GAAP, recorded as capital leases, (f) all obligations of such Person in
respect of acceptances, letters of credit with respect to

4



--------------------------------------------------------------------------------



 



which to such Person is the account party or similar extensions of credit to
such Person, (g) the aggregate net obligations of such Person in respect of
Hedge Agreements; provided that, for purposes of this clause (g), Debt of the
Borrower and its Subsidiaries shall only include net obligations of the Borrower
and its Subsidiaries in respect of Hedge Agreements in an aggregate amount in
excess of $50,000,000 as set forth on the Consolidated balance sheet of the
Borrower and its Subsidiaries, as of the date of determination, in accordance
with GAAP, (h) all Debt of others referred to in clauses (a) through (g) above
or clause (i) below guaranteed, by such Person, or in effect guaranteed by such
Person, directly or indirectly, through a written agreement either (1) to pay or
purchase such Debt or to advance or supply funds for the payment or purchase of
such Debt or (2) to purchase, sell or lease (as lessee or lessor) property, or
to purchase or sell services, primarily for the purpose of enabling the debtor
to make payment of such Debt or to assure the holder of such Debt against loss
and (i) all Debt referred to in clauses (a) through (h) above secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Debt. In determining the amount of Debt
of any Person of the type referred to in clause (h) or (i) above, the amount
thereof shall be equal to the lesser of (i) the amount of the guarantee provided
or the fair market value of collateral pledged (as applicable) and (ii) the
amount of the underlying Debt of such other Person so guaranteed or secured.
          “Default” means any Event of Default or any event that would
constitute an Event of Default but for the requirement that notice be given or
time elapse or both.
          “Defaulting Lender” means any Lender that (i) has defaulted in its
obligation to fund Advances hereunder, (ii) has notified the Borrower and Agent
in writing that it does not intend to fund Advances hereunder or (iii) is
subject to a bankruptcy, insolvency or similar proceeding, or to the appointment
of the FDIC or other receiver, trustee or custodian; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of an equity interest in such Lender or Affiliate thereof by any
Governmental Authority.
          “Dollars” and the sign “$” means the lawful money of the United States
of America.
          “Domestic Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Domestic Lending Office” opposite its
name on Schedule 1A hereto or in the Assignment and Acceptance pursuant to which
it became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Agent.
          “Effective Date” means the date that all conditions precedent set
forth in Section 4.01 shall have been satisfied or waived.
          “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, (d) a commercial bank organized under the laws of the
United

5



--------------------------------------------------------------------------------



 



States, or any State thereof, and having a combined capital and surplus of at
least $250,000,000; (e) a savings and loan association or savings bank organized
under the laws of the United States, or any State thereof, and having a combined
capital and surplus of at least $250,000,000; (f) a commercial bank organized
under the laws of any other country that is a member of the OECD or has
concluded special lending arrangements with the International Monetary Fund
associated with its General Arrangements to Borrow or a political subdivision of
any such country, and having a combined capital and surplus of at least
$250,000,000, so long as such bank is acting through a branch or agency located
in the United States; (g) a finance company, insurance company or other
financial institution or fund (whether a corporation, partnership, trust or
other entity) that is engaged in making, purchasing or otherwise holding
commercial loans in the ordinary course of its business and having a combined
capital and surplus of at least $250,000,000 or an Approved Fund thereof and
(h) any other Person (other than a natural person) approved by (i) the Agent,
and (ii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed and such approval
to be deemed to have been given if a response is not received within fifteen
Business Days from the date on which request for approval was received by the
applicable Person); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.
          “Environmental Action” means any action, suit, demand, demand letter,
claim, notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any Governmental
Authority for enforcement, cleanup, removal, response, remedial or other actions
or damages and (b) by any Governmental Authority or any third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.
          “Environmental Law” means any federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, judgment, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.
          “Environmental Permit” means any permit, approval, identification
number, license or other authorization required under any Environmental Law.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
          “ERISA Affiliate” means any Person that for purposes of Title IV of
ERISA is a member of the Borrower’s controlled group, or under common control
with the Borrower, within the meaning of Section 414 of the Internal Revenue
Code.

6



--------------------------------------------------------------------------------



 



          “ERISA Event” means (a) the occurrence of a reportable event, within
the meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC;
(b) the application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA);
(d) the cessation of operations at a facility of the Borrower or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA; (e) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability with
respect to the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the imposition of a lien under
Section 302(f) of ERISA with respect to any Plan; (g) the adoption of an
amendment to a Plan requiring the provision of security to such Plan pursuant to
Section 307 of ERISA; or (h) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that is reasonably
expected to result in the termination of, or the appointment of a trustee to
administer, a Plan.
          “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
          “Eurodollar Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Eurodollar Lending Office” opposite its
name on Schedule 1A hereto or in the Assignment and Acceptance pursuant to which
it became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Agent.
          “Eurodollar Rate” means the rate per annum determined by the Agent at
approximately 11:00 A.M. (London time) on the date which is two Business Days
prior to the beginning of the relevant Interest Period (as specified in the
applicable Notice of Borrowing) by reference to the British Bankers’ Association
Interest Settlement Rates for deposits in Dollars (as set forth by any service
selected by the Agent which has been nominated by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
such rates), for a period equal to such Interest Period; provided that, to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “Eurodollar Rate” shall be the interest rate
per annum determined by the Agent to be the average of the rates per annum at
which deposits in Dollars are offered for such relevant Interest Period to major
banks in the London interbank market in London, England by the Reference Lenders
at approximately 11:00 A.M. (London time) on the date which is two Business Days
prior to the beginning of such Interest Period. If any of the Reference Lenders
shall be unable or shall otherwise fail to supply such rates to the Agent upon
its request, the rate of interest shall be determined on the basis of the
quotations of the remaining Reference Lender.

7



--------------------------------------------------------------------------------



 



          “Eurodollar Rate Advance” means an Advance that bears interest as
provided in Section 2.07(a)(ii).
          “Event of Default” has the meaning specified in Section 7.01.
          “Excluded Taxes” means, with respect to the Agent, any Lender, or any
other recipient of any payment to be made by or on account of any obligation of
the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its Applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.15(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 2.14(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.14(a).
          “Existing Credit Agreement” means the Credit Agreement dated as of
March 18, 2008 among the Borrower, the lenders party thereto, Wachovia, as
administrative agent, and other agents, providing for a credit facility in the
original amount of $2,000,000,000 for a 364-day period.
          “Extending Lender” has the meaning specified in Section 2.05.
          “Extension Consent Date” has the meaning specified in Section 2.05.
          “Extension Notice” has the meaning specified in Section 2.05.
          “Federal Funds Effective Rate” means, for any period, a fluctuating
interest rate equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by the Agent.
          “Fitch” means Fitch Ratings Ltd.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is resident for tax
purposes. For

8



--------------------------------------------------------------------------------



 



purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
          “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
          “GAAP” has the meaning specified in Section 1.03.
          “Governmental Authority” means the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
          “Granting Lender” has the meaning specified in Section 9.07(g).
          “Hazardous Materials” means (a) petroleum and petroleum products,
byproducts or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any environmental law, statute or
regulation.
          “Hedge Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar interest rate or currency exchange
rate hedging agreements.
          “Immaterial Subsidiary” means any Subsidiary of the Borrower
(determined, solely for purposes of this definition, without regard to the last
sentence of the definition thereof), designated by the Borrower in writing to
the Agent (a) the assets of which do not exceed 3% of the total Consolidated
assets of the Borrower and its Subsidiaries, (b) the net income of which does
not exceed 3% of the total Consolidated net income of the Borrower and its
Subsidiaries and (c) the revenues of which do not exceed 3% of the total
Consolidated revenues of the Borrower and its Subsidiaries, in each case as
determined as of, or (as applicable) for the four fiscal quarters most recently
ended on, the last day of the most recently ended fiscal quarter of the Borrower
and in accordance with GAAP.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Indemnitee” has the meaning specified in Section 9.04(b).
          “Initial Lenders” has the meaning specified in the introductory
paragraph of this Agreement.

9



--------------------------------------------------------------------------------



 



          “Intellectual Property” means all trademarks, service marks, trade
names, Internet domain names (as defined under 15 U.S.C. § 1127), designs,
logos, slogans, and general intangibles of like nature, together with all
goodwill, registrations and applications related to the foregoing; all
inventions (whether patentable or unpatentable and whether or not reduced to
practice); patents and industrial designs (including any continuations,
divisionals, continuations-in-part, renewals, reissues, and applications for any
of the foregoing); copyrights (including any registrations and applications for
any of the foregoing); Software; “mask works” (as defined under 17 U.S.C. § 901)
and any registrations and applications for “mask works”; technology, trade
secrets, know-how, processes, formulae, algorithms, models, methodologies,
discoveries, improvements, specifications and other proprietary or confidential
information; database and data rights; drawings, records, books or other
indicia, however evidenced, of the foregoing; rights of publicity and privacy
relating to the use of the names, likenesses, voices, signatures and
biographical information of real persons; lists or other information relating to
customers, competitors, suppliers or any other Person; in each case the right to
claims against another Person relating to the Intellectual Property; and in each
case owned by the Borrower or any of its Subsidiaries on or after the Effective
Date.
          “Interest Period” means, for each Eurodollar Rate Advance comprising
part of the same Borrowing, the period commencing on the date of such Eurodollar
Rate Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, with respect to
Eurodollar Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the provisions below. The duration
of each such Interest Period shall be one, two, three or six months, as the
Borrower may, upon notice received by the Agent not later than 11:00 A.M. (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:
          (a) the Borrower may not select any Interest Period that ends after
the Termination Date;
          (b) Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;
          (c) whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, however
that, if such extension would cause the last day of such Interest Period to
occur in the next following calendar month, the last day of such Interest Period
shall occur on the next preceding Business Day; and
          (d) whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal

10



--------------------------------------------------------------------------------



 



to the number of months in such Interest Period, such Interest Period shall end
on the last Business Day of such succeeding calendar month.
          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
          “Joinder Agreement” has the meaning set forth in Section 2.05.
          “Lenders” means the Initial Lenders as set forth on Schedule 2.01 and
each Person that shall become a party hereto pursuant to Section 2.05 or 9.07.
          “Lien” means any lien, security interest or other charge or
encumbrance of any kind.
          “Market Rate Spread” means, at any time, the 30-day moving average
credit default swap mid-rate spread of the Borrower for a one-year period
beginning on the date of determination, as published by the Market Rate Spread
Source; provided that in any event the Market Rate Spread shall be subject to
the minimum and maximum rates which are set forth in the grid below under the
respective columns headed “Market Rate Spread Floor” and “Market Rate Spread
Ceiling” corresponding to the Category in effect on such date of determination:

                      Market Rate   Market Rate     Spread Floor   Spread
Ceiling Category   (basis points)   (basis points)
Category 1
    50.0       200.0  
Category 2
    100.0       300.0  

The Market Rate Spread will be (a) set for each Eurodollar Rate Advance two
Business Days prior to the first day of each Interest Period and (b) if the Base
Rate is determined in accordance with clause (c) of the definition of “Base
Rate”, set for each Base Rate Advance on the last Business Day of each calendar
month for the next succeeding calendar month. If for any reason the Market Rate
Spread cannot be determined pursuant to the forgoing procedures, the Borrower
and the Lenders shall negotiate in good faith for a period of up to 30 days
after the Market Rate Spread becomes unavailable (such 30-day period, the
“Negotiation Period”) to agree on an alternative method for establishing the
Market Rate Spread. The Market Rate Spread during the Negotiation Period shall
be the Market Rate Spread most recently determined pursuant to the first
sentence of this definition. If no such alternative method is agreed upon during
the Negotiation Period, the Market Rate Spread at any date of determination
subsequent to the end of the Negotiation Period shall be a rate per annum equal
to (a) 2.00% if Category 1 is then in effect and (b) 3.00% if Category 2 is then
in effect.

11



--------------------------------------------------------------------------------



 



          “Market Rate Spread Source” means, initially, Markit Group Limited or
its successors; provided, that if for any reason (i) Markit Group Limited or a
successor thereof is not publishing the 30-day moving average credit default
swap mid-rate spread of the Borrower for a one-year period, then the Market Rate
Spread Source shall be page ORCLCP CDS USD SR 1YR or successor page on Bloomberg
or its successor for so long as it is publishing such information and
(ii) neither Markit Group Limited nor Bloomberg nor one of their respective
successors is then publishing such information, then the Market Rate Spread
Source shall be a similar financial services company selected by the Agent with
the consent of the Borrower.
          “Material Adverse Effect” shall mean the result of one or more events,
changes or effects which, individually or in the aggregate, could reasonably be
expected to have a material adverse effect on (a) the results of operations or
financial condition of the Borrower and its Subsidiaries, taken as a whole or
(b) the validity or enforceability of this Agreement or the rights, remedies and
benefits available to the parties hereunder.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
          “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
          “Non-Consenting Lender” has the meaning specified in Section 9.01.
          “Non-Extending Lender” has the meaning specified in Section 2.05.
          “Note” means a promissory note of the Borrower payable to the order of
any Lender, delivered pursuant to a request made under Section 2.19 in
substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Advances made by
such Lender.
          “Notice of Borrowing” has the meaning specified in Section 2.02(a).
          “Other Taxes” means all present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
          “Participant” has the meaning specified Section 9.07(d).

12



--------------------------------------------------------------------------------



 



          “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.
          “PBGC” means the Pension Benefit Guaranty Corporation (or any
successor).
          “Permitted Liens” means, with respect to any Person, (a) Liens for
taxes, assessments and governmental charges and levies to the extent not
required to be paid under Section 6.01(b) hereof; (b) pledges or deposits to
secure obligations under workers’ compensation, unemployment, insurance and
other social security laws or similar legislation; (c) pledges or deposits to
secure performance in connection with bids, tenders, contracts (other than
contracts for the payment of money) or leases to which such Person is a party;
(d) deposits to secure public or statutory obligations of such Person;
(e) materialmen’s, mechanics’, carriers’, workers’, repairmen’s and other like
Liens in the ordinary course of business, or deposits to obtain the release of
such Liens to the extent such Liens, in the aggregate, would not have a Material
Adverse Effect; (f) deposits to secure surety and appeal bonds to which such
Person is a party; (g) other pledges or deposits for similar purposes in the
ordinary course of business, including pledges and deposits to secure indemnity,
performance or other similar bonds and in connection with insurance; (h) Liens
created by or resulting from any litigation or legal proceeding which at the
time is currently being contested in good faith by appropriate proceedings;
(i) leases made, or existing on property acquired, in the ordinary course of
business; (j) landlords’ Liens under leases to which such Person is a party;
(k) zoning restrictions, easements, licenses, and restrictions on the use of
real property or minor irregularities in title thereto, which, with respect to
property that is material to the Borrower and its Subsidiaries, taken as a
whole, do not materially impair the use of such property in the operation of the
business of such Person or the value of such property for the purpose of such
business; (l) Liens consisting of leases or subleases and licenses or
sublicenses granted to others in the ordinary course of business not interfering
in any material respect with the business of the Borrower and its Subsidiaries,
taken as a whole, and any interest or title of a lessor or licensor under any
lease or license, as applicable; (m) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods; and (n) Liens which constitute a
lender’s rights of set-off of a customary nature.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, governmental
authority or other entity.
          “Plan” means a Single Employer Plan or a Multiple Employer Plan.
          “Prime Rate” means the rate of interest per annum announced or
established from time to time by Wachovia as its prime rate for dollars loaned
in the United States in effect at its principal office in Charlotte, North
Carolina. The Prime Rate is a reference rate and does not necessarily represent
the lowest or best rate actually

13



--------------------------------------------------------------------------------



 



charged to any customer. Wachovia or any other Lender may make commercial loans
or other loans at rates of interest at, above or below the Prime Rate.
          “Prior Termination Date” has the meaning specified in Section 2.05.
          “Public Debt Rating” means, as of any date, the lowest rating that has
been most recently announced by any of S&P, Moody’s or Fitch, as the case may
be, for any class of non-credit enhanced long-term senior unsecured debt issued
by the Borrower. For purposes of the foregoing, (a) if any rating established by
S&P, Moody’s or Fitch shall be changed, such change shall be effective as of the
date on which such change is first announced publicly by the rating agency
making such change; and (b) if S&P, Moody’s or Fitch shall change the basis on
which ratings are established, each reference to the Public Debt Rating
announced by S&P, Moody’s or Fitch, as the case may be, shall refer to the then
equivalent rating by S&P, Moody’s or Fitch, as the case may be.
          “Reference Lenders” means initially, Wachovia and BNP or, if Wachovia
and BNP are unable to furnish timely information in accordance with
Section 2.08, then any other commercial bank of recognized national standing
designated by the Agent as constituting a “Reference Lender” to replace Wachovia
and/or BNP, as relevant.
          “Register” has the meaning specified in Section 9.07(c).
          “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
          “Required Lenders” means at any time Lenders (other than Defaulting
Lenders) owed at least a majority in interest of the then aggregate Revolving
Credit Exposures or, if no Advances are then outstanding, Lenders (other than
Defaulting Lenders) having at least a majority in interest of the Commitments.
          “Requisite Amount” has the meaning specified in Section 7.01(d).
          “Revolving Credit Exposure” means, with respect to any Lender at any
time, the outstanding aggregate principal amount of such Lender’s Advances at
such time.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.
          “SEC” means the Securities and Exchange Commission.
          “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could

14



--------------------------------------------------------------------------------



 



have liability under Section 4069 of ERISA in the event such plan has been or
were to be terminated.
          “Software” means any and all (a) computer programs, including any and
all software implementation of algorithms, models and methodologies, whether in
source code or object code form, (b) databases and compilations, including any
and all data and collections of data, and (c) all documentation, including user
manuals and training materials, relating to any of the foregoing.
          “SPC” has the meaning specified in Section 9.07(g).
          “Stockholders’ Equity” means, at any date, stockholders’ equity of the
Borrower and its Subsidiaries, determined on a Consolidated basis, on such date.
          “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate, is at the time directly or indirectly owned or
Controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
Notwithstanding the foregoing, references to “Subsidiary” in this Agreement
shall not include (i) Miracle Linux Kabushikigaisha (also known as Miracle Linux
Corporation), a Japanese Kabushikigaisha or (ii) any other Person that would
otherwise be a Subsidiary of the Borrower pursuant to the foregoing portion of
this definition and that the Borrower does not directly or indirectly Control;
provided that, in the case of any such Person in clause (i) or (ii), such Person
is also an Immaterial Subsidiary.
          “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
          “Termination Date” means the earlier of March 16, 2010 (or, in case of
an extension pursuant to Section 2.05, the date which is three hundred
sixty-four (364) days thereafter) and the date of termination in whole of the
Commitments pursuant to Section 2.04 or 7.01.
          “Total Capitalization” of any Person on any date, means the sum of
(i) Total Consolidated Net Debt of such Person on such date and
(ii) shareholders’ equity of such Person on such date, determined on a
Consolidated basis.
          “Total Consolidated Net Debt” of any Person on any date, means (a) all
Covenant Debt of such Person minus (b) cash, cash equivalents and short term

15



--------------------------------------------------------------------------------



 



investments reflected on the Consolidated balance sheet of the Borrower and its
Subsidiaries for such date.
          “Voting Stock” means capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.
          “Wachovia” has the meaning specified in the introductory paragraph of
this Agreement.
          Section 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
          Section 1.03. Accounting Terms; Terms Generally. All terms of an
accounting or financial nature shall be construed in accordance with generally
accepted accounting principles (“GAAP”), as in effect in the United States from
time to time, provided that, if the Borrower notifies the Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change, occurring after the date hereof, in GAAP or in the application
thereof (or if the Agent notifies the Borrower that the Required Lenders request
an amendment of any provision hereof for such purpose), regardless of whether
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be applied on the basis of GAAP as in effect
and applied immediately before such change shall have become effective until
such notice shall have been withdrawn or such provision amended in accordance
herewith. The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. The word “will” shall be construed to have
the same meaning and effect as the word “shall”. Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

16



--------------------------------------------------------------------------------



 



ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
          Section 2.01. The Advances. Each Lender severally agrees, on the terms
and conditions hereinafter set forth, to make Advances to the Borrower in
Dollars from time to time on any Business Day during the Commitment Period in an
aggregate amount that will not result in such Lender’s Revolving Credit Exposure
exceeding at any time the amount set forth opposite such Lender’s name on
Schedule 2.01 hereto or, if such Lender has entered into any Assignment and
Acceptance or Joinder Agreement, as set forth for such Lender in the Register
maintained by the Agent pursuant to Section 9.07(c), as such amount may be
reduced pursuant to Section 2.04 (such Lender’s “Commitment”). Each Borrowing
shall be in an aggregate amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof and shall consist of Advances of the same Type made
on the same day by the Lenders ratably according to their respective
Commitments. Within the limits of this Section 2.01, the Borrower may borrow
under this Section 2.01, prepay pursuant to Section 2.10 and reborrow under this
Section 2.01.
          Section 2.02. Making the Advances. (a) The Borrower may borrow under
the Commitments during the Commitment Period on any Business Day, provided that
each Borrowing shall be made on notice, given not later than 11:00 A.M. (New
York City time) on the third Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Eurodollar Rate Advances or
the Business Day of the proposed Borrowing in the case of a Borrowing consisting
of Base Rate Advances, by the Borrower to the Agent, which shall give to each
Lender prompt notice thereof. Each such notice of a Borrowing (a “Notice of
Borrowing”) shall be by telephone, confirmed immediately in writing or by
telecopier in substantially the form of Exhibit B hereto, specifying therein the
requested (i) date of such Borrowing, (ii) Type of Advances comprising such
Borrowing, (iii) aggregate amount of such Borrowing (iv) remittance instructions
and (v) in the case of a Borrowing consisting of Eurodollar Rate Advances,
initial Interest Period for each such Advance. Each Lender shall, before 1:00
P.M. (New York City time) on the date of such Borrowing, make available for the
account of its Applicable Lending Office to the Agent at the Agent’s Account, in
same day funds, such Lender’s ratable portion of such Borrowing. After the
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article IV, the Agent will make such funds available to the
Borrower at the Agent’s address referred to in Section 9.02.
               (b) [RESERVED].
               (c) [RESERVED].
               (d) [RESERVED].
               (e) Anything in subsection (a) above to the contrary
notwithstanding, (i) the Borrower may not select Eurodollar Rate Advances for
any Borrowing if the aggregate obligation of the Lenders to make Eurodollar Rate
Advances shall then be suspended pursuant to Section 2.08 or 2.12 and (ii)
Eurodollar Rate

17



--------------------------------------------------------------------------------



 



Advances may not be outstanding at any time as part of more than ten separate
Borrowings.
               (f) Each Notice of Borrowing shall be irrevocable and binding on
the Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article IV, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.
               (g) Unless the Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Agent such Lender’s share of such Borrowing, the Agent may
assume that such Lender has made such share available on such date in accordance
with subsection (a) of this Section 2.02 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Agent, then such Lender and the Borrower severally agree to pay
to the Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation and (ii) in the case of a payment to be
made by the Borrower, the interest rate applicable to Base Rate Advances. If the
Borrower and such Lender shall pay such interest to the Agent for the same or an
overlapping period, the Agent shall promptly remit to the Borrower the amount of
such interest paid by the Borrower for such period. If such Lender pays such
amount to the Agent, then such amount shall constitute such Lender’s Advance
included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Agent.
               (h) The failure of any Lender to make the Advance to be made by
it as part of any Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Advance on the date of such Borrowing,
but no Lender shall be responsible for the failure of any other Lender to make
the Advance to be made by such other Lender on the date of any Borrowing.
          Section 2.03. Fees. (a) Commitment Fee. The Borrower agrees to pay to
the Agent for the account of each Lender a commitment fee (the “Commitment Fee”)
on the average daily amount of such Lender’s unused Commitment from the
Effective Date in the case of each Initial Lender and from the effective date
specified in the Assignment and Acceptance or Joinder Agreement pursuant to
which it became a Lender, in the case of each other Lender, in each case, until
the Termination Date at a rate

18



--------------------------------------------------------------------------------



 



per annum equal to 0.10%, payable in arrears quarterly on the last Business Day
of each March, June, September and December before the Termination Date,
commencing with June, 2009, and on the Termination Date, but excluding, in the
case of any Defaulting Lender, any period during which it is a Defaulting
Lender.
               (b) Agent’s Fees. The Borrower shall pay to the Agent for its own
account such fees as may from time to time be agreed in writing between the
Borrower and the Agent.
          Section 2.04. Termination or Reduction of the Commitments. The
Borrower shall have the right, upon at least three Business Days’ notice to the
Agent, to terminate in whole or reduce ratably in part the unused portions of
the respective Commitments of the Lenders, provided that each partial reduction
shall be in the aggregate amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof and provided further that the aggregate amount of
the Commitments of the Lenders shall not be reduced to an amount that is less
than the sum of the total Revolving Credit Exposures then outstanding and
provided further that once terminated, a Commitment may not be reinstated.
          Section 2.05. Optional Extension of the Termination Date. (a) The
Borrower may, not more than sixty (60) days and not less than thirty (30) days
prior to the Termination Date then in effect (the “Current Termination Date”),
request through written notice to the Agent substantially in the form of
Exhibit E hereto (the “Extension Notice”), that the Lenders extend the Current
Termination Date for an additional three hundred sixty-four (364) day period;
provided, that in no event shall the Termination Date be extended beyond
March 15, 2011. The Agent shall promptly notify the Lenders of such Extension
Notice. Each Lender, acting in its sole discretion, shall, by notice to the
Agent given not earlier than the 45th day before the Current Termination Date
and not later than the later of (x) the 3rd Business Day after such 45th day or
(y) the 10th Business Day following the date such Extension Notice is delivered
to the Agent (such later date, the “Extension Consent Date”), advise the Agent
in writing of its desire to extend (any such Lender, an “Extending Lender”) or
not to so extend (any such Lender, a “Non-Extending Lender”) the Current
Termination Date. Any Lender that does not advise the Agent by the Extension
Consent Date shall be deemed to be a Non-Extending Lender. No Lender shall be
under any obligation or commitment to extend the Current Termination Date. The
election of any Lender to agree to such extension shall not obligate any other
Lender to agree to such extension.
               (b) If (and only if) Lenders holding in the aggregate more than
fifty percent (50%) of the aggregate Commitments on the Extension Consent Date
have agreed to such extension, then the Current Termination Date applicable to
the Extending Lenders shall be extended to the date that is three hundred
sixty-four (364) days after the Current Termination Date with respect to such
Extending Lenders. All Advances of each Non-Extending Lender shall be subject to
the Current Termination Date, without giving effect to such extension (such
date, the “Prior Termination Date”). In the event of an extension of the Current
Termination Date pursuant to this Section 2.05, the Borrower shall have the
right, at its own expense, to solicit commitments from existing Lenders

19



--------------------------------------------------------------------------------



 



and/or additional Eligible Assignees which meet the requirements set forth in
Section 9.07(b) to replace the Commitment of any Non-Extending Lenders for the
remaining duration of this Agreement. Any such financial institution (if not
already a Lender hereunder) shall become a party to this Agreement as a Lender
pursuant to a joinder agreement (a “Joinder Agreement”) in form and substance
reasonably satisfactory to the Agent and the Borrower. The Commitment of each
Non-Extending Lender shall terminate on the Prior Termination Date, all Advances
and other amounts payable hereunder to such Non-Extending Lender shall be
subject to the Prior Termination Date and, to the extent such Non-Extending
Lender’s Commitment is not replaced as provided above, the aggregate Commitments
shall be reduced by the amount of the Commitments of each such Non-Extending
Lender so terminated on the Prior Termination Date.
          Section 2.06. Repayment of Advances. The Borrower shall repay to the
Agent for the ratable account of the Lenders on the Termination Date the
aggregate principal amount of the Advances then outstanding.
          Section 2.07. Interest. (a) Scheduled Interest. The Borrower shall pay
interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:
               (i) Base Rate Advances. During such periods as such Advance is a
Base Rate Advance, a rate per annum equal at all times to the Base Rate in
effect from time to time, payable in arrears quarterly on the last Business Day
of each March, June, September and December during such periods, commencing with
June, 2009, for the period beginning on the Effective Date and then ended.
               (ii) Eurodollar Rate Advances. During such periods as such
Advance is a Eurodollar Rate Advance, a rate per annum equal at all times during
each Interest Period for such Advance to the sum of (x) the Eurodollar Rate for
such Interest Period for such Advance plus (y) the Market Rate Spread for such
Advance, payable in arrears on the last day of such Interest Period and, if such
Interest Period has a duration of more than three months, on each Business Day
that occurs during such Interest Period every three months from the first day of
such Interest Period and on the date such Eurodollar Rate Advance shall be
Converted or paid in full.
               (b) Default Interest. The Agent may with the consent, or shall at
the direction, of the Required Lenders require that the Borrower pay interest
(“Default Interest”) on (i) the unpaid principal amount of each overdue Advance
owing to each Lender, payable in arrears on the dates referred to in clause
(a)(i) or (a)(ii) above, at a rate per annum equal at all times to 2% per annum
above the rate per annum required to be paid on such Advance pursuant to clause
(a)(i) or (a)(ii) above and (ii) to the fullest extent permitted by law, the
amount of any interest, fee or other amount payable hereunder that is not paid
when due, from the date such amount shall be due until such amount shall be paid
in full, payable in arrears on the date such amount shall be paid in

20



--------------------------------------------------------------------------------



 



full and on demand, at a rate per annum equal at all times to 2% per annum above
the rate per annum required to be paid on Base Rate Advances pursuant to clause
(a)(i) above, provided, however, that following acceleration of the Advances
pursuant to Section 7.01, Default Interest shall accrue and be payable hereunder
whether or not previously required by the Agent.
          Section 2.08. Interest Rate Determination. (a) Each Reference Lender
agrees, if requested by the Agent, to furnish to the Agent timely information
for the purpose of determining the Eurodollar Rate. If any of the Reference
Lenders shall not furnish such timely information to the Agent for the purpose
of determining any such interest rate, the Agent shall determine such interest
rate on the basis of timely information furnished by the remaining Reference
Lenders. The Agent shall give prompt notice to the Borrower and the Lenders of
the (i) applicable interest rate determined by the Agent for purposes of
Section 2.07(a)(i) or (ii), and the rate, if any, furnished by each Reference
Lender for the purpose of determining the interest rate under Section
2.07(a)(ii).
               (b) If, with respect to any Eurodollar Rate Advances, the
Required Lenders notify the Agent that the Eurodollar Rate for any Interest
Period for such Advances will not adequately reflect the cost to such Required
Lenders of making, funding or maintaining their respective Eurodollar Rate
Advances for such Interest Period, the Agent shall forthwith so notify the
Borrower and the Lenders, whereupon (i) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance, and (ii) the obligation of the Lenders to
make, or to Convert Advances into, Eurodollar Rate Advances shall be suspended
until the Agent shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist.
               (c) If the Borrower shall fail to select the duration of any
Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01, the
Agent will forthwith so notify the Borrower and the Lenders and such Advances
(unless repaid) will automatically, on the last day of the then existing
Interest Period therefor, continue for a new Interest Period with the same
duration as the Interest Period then ending, subject to the definition of
“Interest Period”.
               (d) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $10,000,000 such Advances shall
automatically Convert into Base Rate Advances.
               (e) Upon the occurrence and during the continuance of any Event
of Default under Section 7.01(a), (i) each Eurodollar Rate Advance (unless
repaid) will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance and (ii) the obligation of the
Lenders to make, or to Convert Advances into, Eurodollar Rate Advances shall be
suspended.

21



--------------------------------------------------------------------------------



 



               (f) If no Reference Lender determines and furnishes timely
information to the Agent for determining the Eurodollar Rate for any Eurodollar
Rate Advances after the Agent has requested such information:
               (i) the Agent shall forthwith notify the Borrower and the Lenders
that the interest rate cannot be determined for such Eurodollar Rate Advances,
               (ii) each such Advance (unless repaid) will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance (or if such Advance is then a Base Rate Advance, will continue as a Base
Rate Advance), and
               (iii) the obligation of the Lenders to make Eurodollar Rate
Advances or to Convert Advances into Eurodollar Rate Advances shall be suspended
until the Agent shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist.
          Section 2.09. Optional Conversion of Advances. The Borrower may on any
Business Day, upon notice given to the Agent not later than 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
or a portion of all (comprising, in the case of any portion, a ratable portion
of the respective Advances of each Lender and in an aggregate amount not less
than $10,000,000) Advances of one Type comprising the same Borrowing made to the
Borrower into Advances of the other Type; provided, however, any Conversion of
Eurodollar Rate Advances into Base Rate Advances shall be made only on the last
day of an Interest Period for such Eurodollar Rate Advances and any Conversion
of Base Rate Advances into Eurodollar Rate Advances shall be in an amount not
less than $10,000,000. Each such notice of a Conversion shall, within the
restrictions specified above, specify (i) the date of such Conversion, (ii) the
Advances (or portions thereof) to be Converted and (iii) if such Conversion is
into Eurodollar Rate Advances, the duration of the initial Interest Period for
each such Advance. Each notice of Conversion shall be irrevocable and binding on
the Borrower.
          Section 2.10. Optional Prepayments of Advances. The Borrower may, upon
notice to the Agent not later than 11:00 A.M. (New York City time) on the
proposed prepayment date for Base Rate Advances, and upon at least three
Business Days’ notice for Eurodollar Rate Advances, in each case stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given the Borrower shall, prepay in whole or ratably in part the
outstanding principal amount of the Advances comprising part of the same
Borrowing made to the Borrower together with accrued interest to the date of
such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof and (y) in
the event

22



--------------------------------------------------------------------------------



 



of any such prepayment of Eurodollar Rate Advances, the Borrower shall be
obligated to reimburse the Lenders in respect thereof pursuant to Section 2.17.
          Section 2.11. Increased Costs; Additional Reserve Requirements. (a) If
any Change in Law shall: (i) impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Lender (except any reserve requirement referred to in clause (e) of this
Section 2.11); (ii) subject any Lender to any tax of any kind whatsoever with
respect to this Agreement or any Eurodollar Rate Advance made by it, or change
the basis of taxation of payments to such Lender in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 2.14 and changes in the rate
of any Excluded Tax payable by such Lender); or (iii) impose on any Lender or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Advances made by such Lender; and the result of any
of the foregoing shall be to increase the cost to such Lender of making or
maintaining any Eurodollar Rate Advance (or of maintaining its obligation to
make any such Advance) or receivable by such Lender hereunder (whether of
principal, interest or any other amount), then upon request of such Lender the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
               (b) If any Lender determines that any Change in Law affecting
such Lender or the Applicable Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Advances made by such Lender or its
obligations hereunder, to a level below that which such Lender or such Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.
               (c) A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section 2.11 and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 Business Days
after receipt thereof.
               (d) Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.11 shall not constitute a waiver of such
Lender’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 2.11 for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month

23



--------------------------------------------------------------------------------



 



period referred to above shall be extended to include the period of retroactive
effect thereof).
               (e) The Borrower shall pay to each Lender, so long as such Lender
shall be required to maintain reserves (including, without limitation, reserves
in respect of Eurocurrency Liabilities) with respect to Eurodollar Rate
Advances, additional interest on the unpaid principal amount of any such
Eurodollar Rate Advance equal to the actual costs of such reserves allocated to
such Advance by such Lender (as determined by such Lender in good faith), which
shall be due and payable on each date on which interest is payable on such
Advance, provided the Borrower shall have received at least 10 days’ prior
notice (with a copy to the Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant interest payment
date, such additional interest costs shall be due and payable 10 days from
receipt of such notice.
          Section 2.12. Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority having relevant jurisdiction
asserts that it is unlawful, for any Lender or its Eurodollar Lending Office to
perform its obligations hereunder to make Eurodollar Rate Advances or to fund or
maintain Eurodollar Rate Advances hereunder, (i) each Eurodollar Rate Advance
will Convert into a Base Rate Advance either (x) on the last day of the then
current Interest Period applicable to such Eurodollar Rate Advance if such
Lender may lawfully maintain and fund such Eurodollar Rate Advance to such date,
or (y) immediately and automatically if such Lender shall determine that it may
not lawfully maintain and fund such Eurodollar Rate Advance to such date; and
(ii) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Advances into Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.
          Section 2.13. Payments and Computations. (a) The Borrower shall make
each payment hereunder and under the Notes not later than 11:00 A.M. (New York
City time) on the day when due in Dollars to the Agent at the Agent’s Account in
same day funds, without set-off, counterclaim or deduction, in each case as
expressly provided herein. The Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest or
Commitment Fees ratably (other than amounts payable pursuant to Section 2.11,
2.14 or 2.17) to the Lenders for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Lender to such Lender for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement.
               (b) All computations of interest based on the Base Rate (except
when calculated by reference to the Federal Funds Effective Rate) shall be made
by the Agent on the basis of a year of 365 or 366 days, as the case may be, and
all computations of interest based on the Eurodollar Rate or the Federal Funds
Effective Rate and of Commitment Fees shall be made by the Agent on the basis of
a year of 360 days, in each

24



--------------------------------------------------------------------------------



 



case for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest, Commitment Fees are
payable. Each determination by the Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent error in the calculation of such
interest rate.
               (c) Except as otherwise set forth herein, whenever any payment
hereunder or under the Notes shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest, or Commitment Fees, as the case may be; provided, however,
that, if such extension would cause payment of interest on or principal of
Eurodollar Rate Advances to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.
               (d) Unless the Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the Agent
forthwith on demand the amount so distributed to such Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Agent in accordance
with banking industry rules on interbank compensation.
          Section 2.14. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
reduction or withholding for any Indemnified Taxes or Other Taxes, provided that
if the Borrower shall be required by applicable law to deduct any Indemnified
Taxes (including any Other Taxes) from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.14) the Agent or Lender, as the case may be, receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.
               (b) Without limiting the provisions of paragraph (a) above, the
Borrower shall timely pay any Other Taxes to the relevant Governmental Authority
in accordance with applicable law.
               (c) The Borrower shall indemnify the Agent and each Lender within
10 Business Days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.14) paid by
the Agent or such Lender, and any penalties, interest and reasonable expenses
arising therefrom or with

25



--------------------------------------------------------------------------------



 



respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Agent), or by the Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
               (d) As soon as practicable after any payment of Indemnified Taxes
or Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Agent.
               (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder shall deliver to the Borrower
(with a copy to the Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if requested by the Borrower or the Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Without limiting the generality of the foregoing, in the
event that the Borrower is resident for tax purposes in the United States of
America, any Foreign Lender shall deliver to the Borrower and the Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Borrower or the Agent, but only
if such Foreign Lender is legally entitled to do so), whichever of the following
is applicable: (i) duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party, (ii) duly completed copies of Internal Revenue
Service Form W-8ECI, (iii) in the case of a Foreign Lender claiming the benefits
of the exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
               (f) If the Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional

26



--------------------------------------------------------------------------------



 



amounts pursuant to this Section 2.14, it shall pay to the Borrower an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.14 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Agent or such Lender in the event the Agent or such Lender is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require the Agent or any Lender to make available its
tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.
          Section 2.15. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.11, or requires the Borrower to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Advances hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.11 or 2.14, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
               (b) If any Lender requests compensation under Section 2.11, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
or if any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 9.07), all
of its interests, rights and obligations under this Agreement and the related
Notes to an Eligible Assignee that shall assume such obligations (which Eligible
Assignee may be another Lender, if a Lender accepts such assignment), provided
that (i) the Borrower shall have paid to the Agent the assignment fee specified
in Section 9.07, (ii) such Lender shall have received payment of an amount equal
to the outstanding principal of its Advances, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder (including any amounts under
Section 2.17) from such Eligible Assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (iii) in the case of any such assignment resulting from a claim
for compensation under Section 2.11 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments thereafter, and (iv) such assignment does not conflict with applicable
law. A Lender shall not be required to make

27



--------------------------------------------------------------------------------



 



any such assignment or delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
          Section 2.16. Sharing of Payments, Etc. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Advances or other
obligations of the Borrower hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Advances and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Agent of such fact and (b) purchase (for cash at face
value) participations in the Advances and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, to the end that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Advances and other amounts owing them, provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Advances to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
          Section 2.17. Compensation for Breakage Costs. If any payment of
principal of, or Conversion of, any Eurodollar Rate Advance is made by the
Borrower to or for the account of a Lender other than on the last day of the
Interest Period for such Advance, as a result of a payment, prepayment or
Conversion pursuant to this Agreement or acceleration of the maturity of the
Advances pursuant to Section 7.01, the Borrower shall, upon demand by such
Lender (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender any amounts required to compensate such Lender for any
additional losses, costs or expenses that it may reasonably incur as a result of
such payment or Conversion, including, without limitation, any loss (excluding
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such Advance.
          Section 2.18. Use of Proceeds. The proceeds of the Advances shall be
available (and the Borrower agrees that it shall use such proceeds) in order to
“back-stop” commercial paper, for working capital purposes and for other general
corporate purposes, provided that such proceeds shall not be used in any manner
that would result

28



--------------------------------------------------------------------------------



 



in violation of Regulation U or X, issued by the Board of Governors of the
Federal Reserve System, as now and from time to time hereafter in effect.
          Section 2.19. Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of
Advances. The Borrower agrees that upon notice by any Lender to the Borrower
(with a copy of such notice to the Agent) to the effect that a Note is required
or appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to, or to be made by, such
Lender, the Borrower shall promptly execute and deliver to such Lender a Note
payable to the order of such Lender in a principal amount up to the Commitment
of such Lender.
               (b) The Register maintained by the Agent pursuant to
Section 9.07(c) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Borrowing made hereunder, the Type of Advances comprising
such Borrowing and, if appropriate, the Interest Period applicable thereto,
(ii) the terms of each Assignment and Acceptance delivered to and accepted by
the Agent, (iii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iv) the
amount of any sum received by the Agent from the Borrower hereunder and each
Lender’s share thereof.
               (c) Entries made in good faith by the Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrower under this Agreement.
ARTICLE III
[RESERVED]
ARTICLE IV
CONDITIONS TO LENDING
          Section 4.01. Conditions Precedent to Effective Date. The Effective
Date shall occur upon the satisfaction of the following conditions precedent:

29



--------------------------------------------------------------------------------



 



               (a) Since May 31, 2008 there shall not have occurred and be
continuing any Material Adverse Effect.
               (b) All governmental and third party consents and approvals
necessary in connection with the transactions contemplated hereby shall have
been obtained (without the imposition of any conditions that are not acceptable
to the Lenders in their reasonable discretion) and shall remain in effect, and
no law or regulation shall be applicable in the reasonable judgment of the
Lenders that restrains, prevents or imposes materially adverse conditions upon
the transactions contemplated hereby.
               (c) The Borrower shall have paid all reasonable invoiced fees and
out-of-pocket expenses of the Agent and the Lenders (including the reasonable
invoiced fees and expenses of counsel to the Agent required by this Agreement),
to the extent invoices therefor have been received at least one Business Day
before such Effective Date.
               (d) On the Effective Date, the following statements shall be true
and the Agent shall have received on behalf of the Lenders a certificate signed
by a duly authorized officer of the Borrower, dated the Effective Date, stating
that:
               (i) The representations and warranties contained in Section 5.01
are true and correct on and as of the Effective Date, and
               (ii) No event has occurred and is continuing that constitutes a
Default.
               (e) The Borrower shall have paid all principal, interest, fees
and other amounts which are unpaid and accrued under the Existing Credit
Agreement as of the Effective Date, and shall have terminated all commitments
under the Existing Credit Agreement (or such commitments shall have terminated)
effective on or prior to the Effective Date (and Wachovia, in its capacity as
administrative agent under the Existing Credit Agreement and each Lender that is
also a “Lender” under the Existing Credit Agreement hereby (i) waives any
requirement of prior written notice of the prepayment of any “Advances” or
termination of “Commitments” under the Existing Credit Agreement, in each case
as defined therein, and (ii) agrees that the occurrence of the Effective Date
hereunder shall be deemed notice by the Borrower of the prepayment of any
“Advances” and termination of the “Commitments” under the Existing Credit
Agreement, and hereby amends, by agreement with Borrower, the provisions of the
Existing Credit Agreement to the extent necessary to effect such result).
               (f) The Agent shall have received on or before the Effective Date
the following, each dated the Effective Date, in form and substance satisfactory
to the Agent:
               (i) A Note to the order of each Lender (if any) that has
requested one pursuant to Section 2.19.

30



--------------------------------------------------------------------------------



 



               (ii) Certified copies of the resolutions of the Board of
Directors of the Borrower approving the transactions contemplated by this
Agreement and the execution and delivery of this Agreement and the Notes, if
any, to be delivered by the Borrower, and of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement and such Notes.
               (iii) A certificate of the Secretary or an Assistant Secretary of
the Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement and the Notes, if any, to be
delivered by the Borrower and the other documents to be delivered hereunder.
               (iv) A favorable opinion of (i) in-house counsel for the Borrower
in the form of Exhibit D-1 and (ii) Davis Polk & Wardwell, counsel for the
Borrower, in the form of Exhibit D-2.
               (v) A certificate of a duly authorized officer of the Borrower
dated the Effective Date demonstrating compliance with the financial covenant
contained in Section 6.02(c) as of the end of the fiscal quarter most recently
ended prior to the Effective Date as to which financial statements are referred
to in Section 5.01(e) or, if later, for which financial statements have been
delivered to the Lenders pursuant to Section 6.01(g).
          Section 4.02. Conditions Precedent to Each Borrowing. The obligation
of each Lender to make an Advance on the occasion of each Borrowing shall be
subject to the conditions precedent (without limitation of the conditions
precedent to the Effective Date set forth in Section 4.01) that on the date of
such Borrowing the following statements shall be true (and each of the giving of
the applicable Notice of Borrowing and the acceptance by the Borrower of the
proceeds of such Borrowing shall constitute a representation and warranty by the
Borrower that on the date of such Borrowing such statements are true):
               (a) the representations and warranties contained in Section 5.01
made by the Borrower (other than the representations and warranties contained in
clauses (f)(i) and (g) of Section 5.01) are true and correct in all material
respects on and as of the date of such Borrowing before and after giving effect
to such Borrowing and to the application of the proceeds therefrom, as though
made on and as of such date (except to the extent that any such representation
or warranty relates to a specific earlier date in which case it was true as of
such earlier date), and
               (b) no event has occurred and is continuing, or would result from
such Borrowing or from the application of the proceeds therefrom, that
constitutes a Default or an Event of Default.

31



--------------------------------------------------------------------------------



 



          Section 4.03. Determinations Under Section 4.01. For purposes of
determining compliance with the conditions specified in Section 4.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the Effective Date
specifying its objection thereto. The Agent shall promptly notify the Lenders
and the Borrower of the anticipated Effective Date. The Agent shall notify all
parties promptly of the occurrence of the Effective Date, which notice shall be
conclusive once given.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
          Section 5.01. Representations and Warranties of the Borrower. The
Borrower represents and warrants as follows:
               (a) The Borrower is a corporation duly organized, validly
existing and in good standing under the laws of the state of its incorporation.
               (b) The execution, delivery and performance by the Borrower of
this Agreement and the Notes, if any, to be delivered by it, and the
consummation of the transactions contemplated hereby and thereby, are within the
Borrower’s corporate powers, have been duly authorized by all necessary
corporate action, and do not contravene (i) the Borrower’s charter or by-laws
(or other equivalent organizational documents), (ii) applicable law or (iii) any
contract or instrument binding on the Borrower or any of its properties or
assets that is material to the Borrower and its Subsidiaries, taken as a whole.
               (c) No authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body or any
other third party is required for the due execution, delivery and performance by
the Borrower of this Agreement or the Notes, if any, to be delivered by it.
               (d) This Agreement has been, and each of the Notes, if any, to be
delivered by the Borrower when delivered hereunder will have been, duly executed
and delivered by the Borrower. Assuming that this Agreement has been duly
executed by the Agent and each of the Initial Lenders, this Agreement is, and
each of the Notes of the Borrower when delivered hereunder will be, the legal,
valid and binding obligation of the Borrower enforceable against the Borrower in
accordance with its respective terms, subject to (i) bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general application
affecting the rights and remedies of creditors and (ii) general principles of
equity, regardless of whether applied in proceedings in equity or at law.

32



--------------------------------------------------------------------------------



 



               (e) The Consolidated balance sheet of the Borrower and its
Subsidiaries as at May 31, 2008, and the related Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for the fiscal year
then ended, accompanied by the opinion(s) of one or more firms of independent
certified public accountants of recognized national standing, as filed with the
Securities and Exchange Commission on Form 10-K with respect to its year ended
May 31, 2008, and the Consolidated balance sheet of the Borrower and its
Subsidiaries as at November 30, 2008, and the related Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for the six months
then ended, as filed with the Securities and Exchange Commission on Form 10-Q
with respect to its fiscal quarter ended November 30, 2008, fairly present,
subject, in the case of said balance sheet at November 30, 2008, and said
statements of income and cash flows for the six months then ended, to absence of
footnotes and to year-end audit adjustments, the Consolidated financial
condition of the Borrower and its Subsidiaries as at such dates and the
Consolidated results of the operations of the Borrower and its Subsidiaries for
the periods ended on such dates, all in accordance with GAAP consistently
applied.
               (f) There is no pending or (to the knowledge of the Borrower)
threatened action, investigation or proceeding, including, without limitation,
any Environmental Action, affecting the Borrower or any of its Subsidiaries
before any court, governmental agency or arbitrator that is initiated by any
Person other than a Lender in its capacity as a Lender (i) that is reasonably
likely to have a Material Adverse Effect or (ii) that purports to affect the
legality, validity or enforceability of this Agreement or any Note or the
consummation of the transactions contemplated hereby.
               (g) Since May 31, 2008, there has not occurred any Material
Adverse Effect which is continuing.
               (h) None of the Borrower or any of its Subsidiaries is an
Investment Company, as such term is defined in the Investment Company Act of
1940, as amended.
               (i) No part of the proceeds of any Advances will be used in any
manner that would result in a violation of Regulation U or X, issued by the
Board of Governors of the Federal Reserve System, as in effect at any time this
representation is made or deemed made.
               (j) The proceeds of the Advances shall be used by the Borrower in
accordance with the provisions of Section 2.18.
               (k) No report, financial statement or other written information
furnished by or on behalf of the Borrower to the Agent or any Lender pursuant to
subsection 6.01(g) (as modified or supplemented by any other information
provided to the Agent or any Lender) contains or will contain any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were, are or
will be made, not misleading, except to the extent that the facts (whether
misstated or omitted) do not result in a Material Adverse

33



--------------------------------------------------------------------------------



 



Effect; provided that with respect to any projected financial information, the
Borrower represents only that such information has been (or will be) prepared in
good faith based on assumptions believed to be reasonable at the time.
               (l) The Borrower is in compliance with all material provisions of
ERISA, except to the extent that all failures to be in compliance could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.
               (m) The claims of the Agent and the Lenders against the Borrower
under this Agreement rank at least pari passu with the claims of all its
unsecured creditors, save those whose claims are preferred solely by the laws of
general application having effect in relation to bankruptcy, insolvency,
liquidation or other similar events.
               (n) The Borrower and its Subsidiaries have filed all United
States federal tax returns and all other tax returns that are material to the
Borrower and its Subsidiaries, taken as a whole, which are required to be filed
and have paid all United States federal taxes and all other taxes that are
material to the Borrower and its Subsidiaries, taken as a whole, in each case,
that are due pursuant to said returns or pursuant to any material assessment
received by the Borrower or any of its Subsidiaries, except in respect of such
taxes, if any, as are being contested in good faith and by proper proceedings
and to which appropriate reserves are being maintained.
ARTICLE VI
COVENANTS OF THE BORROWER
          Section 6.01. Affirmative Covenants. So long as any Advance shall
remain unpaid or any Lender shall have any Commitment hereunder the Borrower
will (and shall cause each of its Subsidiaries to):
               (a) Compliance with Laws, Etc. Comply in all material respects,
with all applicable laws, rules, regulations and orders (such compliance to
include, without limitation, compliance with ERISA, Environmental Laws and the
Patriot Act) except where the failure to so comply would not have a Material
Adverse Effect.
               (b) Payment of Taxes, Etc. Pay and discharge before the same
shall become delinquent, (i) all taxes, assessments and governmental charges or
levies imposed upon it or upon its property and (ii) all lawful claims that, if
unpaid, might by law become a Lien upon its property; provided, however, that
none of the Borrower or any of its Subsidiaries shall be required to pay or
discharge any such tax, assessment, charge or claim that is being contested in
good faith and by proper proceedings and as to which appropriate reserves are
being maintained, unless and until any Lien resulting therefrom attaches to its
property and becomes enforceable against its other creditors and the aggregate
of such Liens would have a Material Adverse Effect.

34



--------------------------------------------------------------------------------



 



               (c) Preservation of Corporate Existence, Etc. Preserve and
maintain its corporate existence, rights (charter and statutory) and franchises;
provided, however, that the Borrower and its Subsidiaries may consummate any
transaction permitted under Section 6.02(b) and provided further that none of
the Borrower and its Subsidiaries shall be required to preserve any right or
franchise, and no Subsidiary shall be required to preserve and maintain its
corporate existence, if the senior management of the Borrower or of such
Subsidiary (or any Person authorized by the Borrower or such Subsidiary) shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Borrower and its Subsidiaries, taken as a whole, and that
the loss thereof is not disadvantageous in any material respect to the Borrower
and its Subsidiaries, taken as a whole.
               (d) Visitation Rights. During normal business hours and upon not
less than five days’ notice, permit the Agent or any of the Lenders or any
agents or representatives thereof, to examine and make copies of and abstracts
from the records and books of account of (excluding any confidential
information), and visit the properties of, the Borrower and any of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Borrower
and any of its Subsidiaries with the appropriate representatives of the Borrower
and together with the appropriate representatives of the Borrower’s independent
certified public accountants, provided, however, that examination of the records
of the Borrower and any of its Subsidiaries shall occur only at times when an
Advance or Advances shall be outstanding to the Borrower and provided, further,
that the Agent and the Lenders may make copies of and abstracts from the records
and books of account only at times when an Event of Default has occurred and is
continuing.
               (e) Keeping of Books. Keep proper books of record and account, in
which full and correct entries shall be made of all financial transactions and
the assets and business of the Borrower and each Subsidiary in accordance with
generally accepted accounting principles in effect from time to time.
               (f) Transactions with Affiliates. Conduct all transactions
otherwise permitted under this Agreement with any of its Affiliates (other than
the Borrower and its Subsidiaries) on terms that are fair and reasonable and no
less favorable to the Borrower or its Subsidiaries than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate except where
the failure to do so, in the aggregate, would not have a Material Adverse
Effect.
               (g) Reporting Requirements. Furnish to the Lenders:
               (i) as soon as available and in any event within 45 days after
the end of each of the first three quarters of each fiscal year of the Borrower
(or such shorter period as required by the SEC), the Consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of such quarter and the
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter, duly certified (subject to year-end
audit adjustments) by the chief financial

35



--------------------------------------------------------------------------------



 



officer, treasurer or controller of the Borrower as having been prepared in
accordance with GAAP;
               (ii) as soon as available and in any event within 90 days after
the end of each fiscal year of the Borrower (or such shorter period as required
by the SEC), a copy of the annual audit report for such year for the Borrower
and its Subsidiaries, containing the Consolidated balance sheet of the Borrower
and its Subsidiaries as of the end of such fiscal year and the Consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for
such fiscal year, in each case accompanied by the opinion(s) of Ernst & Young
LLP or one or more other firms of independent certified public accountants of
nationally recognized standing reasonably acceptable to the Agent;
               (iii) concurrently with subsections (g)(i) and (g)(ii) of this
Section 6.01, a certificate of the chief financial officer, treasurer or
controller of the Borrower certifying that to the best of his or her knowledge
no Event of Default is continuing at such date or specifying any Event of
Default that is continuing at such date and specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto;
               (iv) as soon as possible and in any event within five Business
Days after a Board-appointed officer of the Borrower becomes aware of the
occurrence of each Default continuing on the date of such statement, a statement
of the chief financial officer, treasurer or controller of the Borrower setting
forth details of such Default and the action that the Borrower has taken and
proposes to take with respect thereto;
               (v) promptly after the sending or filing thereof, copies of all
quarterly and annual reports and proxy solicitations that the Borrower sends to
any of its security holders, and copies of all reports on Form 8-K that the
Borrower files with the SEC) (other than reports on Form 8-K filed solely for
the purpose of incorporating exhibits into a registration statement previously
filed with the SEC);
               (vi) prompt notice of all actions and proceedings before any
court, governmental agency or arbitrator affecting the Borrower or any of its
Subsidiaries of the type described in Section 5.01(f); and
               (vii) such other information respecting the Borrower or any of
its Subsidiaries as any Lender through the Agent may from time to time
reasonably request.
          Reports required to be delivered pursuant to clauses (i), (ii) and
(v) above for the Borrower shall be deemed to have been delivered on the date on
which the

36



--------------------------------------------------------------------------------



 



Borrower posts such reports on the Borrower’s website on the Internet at the
website address listed for the Borrower on the signature pages hereof or when
such report is posted on the SEC’s website at www.sec.gov and such posting shall
be deemed to satisfy the reporting requirements of clauses (i), (ii) and
(v) above; provided that the Borrower shall deliver paper copies of the reports
referred to in clauses (i), (ii) and (v) above to the Agent or any Lender who
requests the Borrower to deliver such paper copies until written notice to cease
delivering paper copies is given by the Agent or such Lender and provided
further, that in every instance the Borrower shall provide paper copies of the
certificate required by clauses (iii) and (iv) above to the Agent and each of
the Lenders until such time as the Agent shall have provided the Borrower
written notice otherwise.
               (h) Use of Proceeds. Use the proceeds of the Advances in
accordance with the provisions of Section 2.18.
          Section 6.02. Negative Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder:
               (a) Liens, Etc. None of the Borrower or any of its Subsidiaries
will create or suffer to exist any Lien on or with respect to any of its
properties, whether now owned or hereafter acquired, or on any of the income or
profits therefrom unless it shall have made effective provision whereby the
Advances shall be secured by such Lien equally and ratably with any and all
obligations and Debt so secured so long as such obligations and Debt are so
secured; provided that nothing in this Section 6.02 shall be construed to
prevent or restrict the following:
               (i) Permitted Liens,
               (ii) purchase money Liens upon or in any real property or
equipment acquired or held by the Borrower or any of its Subsidiaries in the
ordinary course of business to secure the purchase price of such property or
equipment or to secure Debt incurred solely for the purpose of financing the
acquisition of such property or equipment, or Liens existing on such property or
equipment at the time of its acquisition or conditional sales or other similar
title retention agreements with respect to property hereafter acquired or
extensions, renewals or replacements of any of the foregoing for the same or a
lesser amount, provided, however, that no such Lien shall extend to or cover any
properties of any character other than the real property or equipment being
acquired and any improvements thereto or proceeds thereof, and no such
extension, renewal or replacement shall extend to or cover any properties not
theretofore subject to the Lien being extended, renewed or replaced,
               (iii) the Liens existing on the Effective Date,
               (iv) Liens on property of a Person existing at the time such
Person becomes a Subsidiary of the Borrower or any other Subsidiary of the
Borrower or is merged into or consolidated with the

37



--------------------------------------------------------------------------------



 



Borrower or any Subsidiary of the Borrower; provided that (A) to the extent such
Liens were created at a time when such Person was a Subsidiary or an Affiliate
of the Borrower, such Liens attach solely to the properties or assets subject to
such Liens immediately prior to such merger, consolidation or acquisition and
(B) any such Liens that were created during the period immediately prior to such
merger, consolidation or acquisition were not created in contemplation of the
merger, consolidation or acquisition,
               (v) Liens to secure Debt issued by the Borrower in connection
with a consolidation or merger of the Borrower with or into any of its
Affiliates in exchange for or otherwise in substitution for long-term senior
secured Debt of such Affiliate (without increase in the amount or extension of
the final maturity date of the Debt of such Affiliate),
               (vi) Liens on margin stock (within the meaning of Regulation U
issued by the Board of Governors of the Federal Reserve System),
               (vii) the replacement, extension or renewal of any Lien permitted
by clauses (iii) and (iv) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the
amount) of the Debt secured thereby,
               (viii) Liens to secure intercompany Debt obligations among
Borrower and its Subsidiaries,
               (ix) Additional Permitted Liens,
               (x) Liens arising from any receivables financing accounted for
under GAAP as a sale by the Borrower or any of its Subsidiaries to a Person
other than the Borrower or any of its Subsidiaries, provided that (a) such
financing shall be limited recourse or non-recourse to the Borrower and its
Subsidiaries except to the extent customary for such transactions, and (b) such
Liens do not encumber any assets other than the receivables being financed, the
property securing or otherwise relating to such receivables, and the proceeds
thereof, and
               (xi) Liens, not otherwise subject to any of clauses (i) through
(x) above, on assets, other than Intellectual Property, granted to secure Debt
or other obligations in an aggregate principal amount that, together with any
Covenant Debt of a Subsidiary of the Borrower outstanding pursuant to
Section 6.02(d)(iii), shall not exceed the amount specified in
Section 6.02(d)(iii).
               (b) Mergers, Etc. The Borrower will not merge or consolidate with
or into, and will not, and will not permit its Subsidiaries to, convey,
transfer, lease or

38



--------------------------------------------------------------------------------



 



otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of the assets of the Borrower and its Subsidiaries
taken as a whole (whether now owned or hereafter acquired) to, any Person,
except that (i) any Person may merge with or into the Borrower in a transaction
in which the Borrower is the survivor; (ii) any Subsidiary of the Borrower may
dispose of assets to any other Subsidiary of the Borrower; (iii) any Subsidiary
of the Borrower may dispose of assets to the Borrower; (iv) the Borrower may
merge into any of its Subsidiaries for the purpose of effecting a change in its
state of incorporation from Delaware to any other state in the United States if
(A) such Subsidiary is incorporated in such other state solely for the purposes
of such merger and, immediately prior to the effectiveness of such merger, has
positive stockholders’ equity, and (B) such merger would not reasonably be
expected to result in a Material Adverse Effect; (v) any Subsidiary or group of
Subsidiaries of the Borrower may dispose of assets to Persons other than the
Borrower and its Subsidiaries, so long as, after giving effect to such
transaction, such Subsidiary or Subsidiaries, taken as a consolidated whole, has
not disposed of, in one transaction or a series of related transactions, more
than 10% of the Consolidated assets of the Borrower and its Subsidiaries, taken
as a whole and (vi) any Person may sell margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System).
               (c) Financial Covenant. The Borrower shall not permit the
Capitalization Ratio to exceed 45%.
               (d) Subsidiary Indebtedness. The Borrower will not permit any of
its Subsidiaries to incur or permit to remain outstanding any Covenant Debt
other than (i) Debt of a Subsidiary outstanding on the Effective Date and
refinancings, refundings, renewals or extensions thereof, (ii) Debt owed to the
Borrower or another Subsidiary of the Borrower and (iii) Covenant Debt not
referenced in clauses (i) and (ii) above in an aggregate outstanding principal
amount that, together with any Debt or other obligations secured by Liens
referred to in Section 6.02(a)(xi), shall not exceed the greater of (x)
$1,500,000,000 and (y) 25% of Stockholders’ Equity determined at such time.
ARTICLE VII
EVENTS OF DEFAULT
          Section 7.01. Events of Default. If any of the following events
(“Event of Default”) shall occur and be continuing with respect to the Borrower
or any of its Subsidiaries:
               (a) The Borrower shall fail to pay any principal of any Advance
when the same becomes due and payable; or the Borrower shall fail to pay any
interest on any Advance within three Business Days after the same becomes due
and payable; or the Borrower shall fail to pay any fees payable hereunder within
ten Business Days after the same become due and payable; or the Borrower shall
fail to pay any other amount

39



--------------------------------------------------------------------------------



 



payable under this Agreement or any Note within ten Business Days after receipt
by the Borrower of written demand therefor; or
               (b) Any representation or warranty made or deemed made by the
Borrower herein or by the Borrower (or any of its officers) in connection with
this Agreement shall prove to have been incorrect in any material respect when
made or deemed made; or
               (c) (i) The Borrower shall fail to perform or observe any term,
covenant or agreement contained in Section 6.01(c),(f),(g)(iii),(g)(iv), (g)(vi)
or (h) or 6.02, (ii) the Borrower shall fail to perform or observe any term,
covenant or agreement contained in Section 6.01(g) (other than clauses (iv) and
(vi) thereof) if such failure shall remain unremedied for fifteen (15) Business
Days after written notice thereof shall have been given to the Borrower by the
Agent or any Lender or (iii) the Borrower shall fail to perform or observe any
other term, covenant or agreement contained in this Agreement on its part to be
performed or observed if such failure shall remain unremedied for thirty
(30) days after written notice thereof shall have been given to the Borrower by
the Agent or any Lender; or
               (d) The Borrower or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal or, in the case of Hedge Agreements, net amount, of at least
$200,000,000 in the aggregate (but excluding Debt outstanding hereunder) of the
Borrower or such Subsidiary (as the case may be) (the “Requisite Amount”), when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the later of five (5) Business Days and the applicable grace period, if
any, specified in the agreement or instrument relating to such Debt; or any such
Debt aggregating the Requisite Amount shall be declared due and payable or any
other breach or default with respect to any other material term shall occur or
shall exist under any agreement or instrument relating to any such Debt
aggregating the Requisite Amount and shall continue after the applicable grace
period, if any, specified in such agreement or instrument if the effect of such
breach or default is to accelerate the maturity of such Debt; or any such Debt
aggregating the Requisite Amount shall be required to be prepaid or redeemed
(other than by a regularly scheduled required prepayment or redemption),
purchased or defeased, in each case prior to the stated maturity thereof where
the cause of such prepayment, redemption, purchase or defeasance is the
occurrence of an event or condition that is premised on a material adverse
deterioration of the financial condition, results of operations or properties of
the Borrower or such Subsidiary; provided that with respect to Debt aggregating
the Requisite Amount of the types described in clauses (h) or (i) of the
definition of “Debt” and to the extent such Debt relates to the obligations of
any Person other than a Subsidiary, no Event of Default shall occur so long as
the payment of such Debt is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained; or
               (e) The Borrower or any of its Subsidiaries (other than
Immaterial Subsidiaries) shall generally not pay its respective debts as such
debts become due, or shall admit in writing its inability to pay its debts
generally, or shall make a

40



--------------------------------------------------------------------------------



 



general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against the Borrower or any of its Subsidiaries (other than
Immaterial Subsidiaries) seeking to adjudicate it as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of sixty (60) days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Borrower or any
of its Subsidiaries (other than Immaterial Subsidiaries) shall take any
corporate action to authorize any of the actions set forth in this subsection
(e) under any law relating to bankruptcy, insolvency or reorganization or relief
of debtors; or
               (f) Any judgment or order for the payment of money in excess of
$100,000,000 shall be rendered against the Borrower or any of its Subsidiaries
(other than Immaterial Subsidiaries) and such judgment shall remain
undischarged, unvacated, unbonded or unstayed for a period of thirty (30) days
and enforcement proceedings shall have been commenced by any creditor upon such
judgment or order; provided, however, that any such judgment or order shall not
be an Event of Default under this Section 7.01(f) if and for so long as and to
the extent that (i) the amount of such judgment or order is covered (subject to
standard deductibles) by a valid and binding policy of insurance between the
defendant and the insurer or insurers covering payment thereof, (ii) such
insurer shall be rated, or, if more than one insurer, at least 90% of such
insurers as measured by the amount of risk insured shall be rated, at least “A-”
by A.M. Best Company or its successor or its successors and (iii) such
insurer(s) has been notified of, and has not refused to defend the claim made
for payment of, the amount of such judgment or order; or
               (g) (i) Any Person or two or more Persons acting in concert shall
have acquired beneficial ownership (within the meaning of Rule 13d-3 of the SEC
under the Securities Exchange Act of 1934), directly or indirectly, of Voting
Stock of the Borrower (or other securities convertible into such Voting Stock)
representing more than 50% of the combined voting power of all Voting Stock of
the Borrower; or (ii) during any period of up to twenty-four (24) consecutive
months, commencing after the date of this Agreement, individuals who at the
beginning of such 24-month period were directors of the Borrower shall cease for
any reason (other than solely as a result of (A) death or disability or
(B) voluntary retirement or resignation of any individual in the ordinary course
and not for reasons related to an actual or proposed change of control of the
Borrower) to constitute a majority of the Board of Directors of the Borrower; or
               (h) The Borrower or its ERISA Affiliates shall incur, or shall be
reasonably likely to incur, liability that would have a Material Adverse Effect
as a result of one or more of the following: (i) the occurrence of any ERISA
Event; (ii) the partial or

41



--------------------------------------------------------------------------------



 



complete withdrawal of the Borrower or its ERISA Affiliates from a Multiemployer
Plan; or (iii) the reorganization or termination of a Multiemployer Plan; or
               (i) This Agreement ceases to be in full force and effect or shall
be declared null and void or the Borrower shall contest the validity or
enforceability of this Agreement in writing or deny in writing that it has any
further liability, including with respect to future Advances by Lenders, under
this Agreement;
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances to the Borrower to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare all or a portion of the Advances, all interest thereon and all other
amounts payable under this Agreement by the Borrower to be forthwith due and
payable, whereupon such Advances, all such interest and all such other amounts
shall become and be forthwith due and payable by the Borrower, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Borrower; provided, however, that in the event of
an actual or deemed entry of an order for relief with respect to the Borrower
under the U.S. Bankruptcy Code, (A) the obligation of each Lender to make
Advances to the Borrower shall automatically be terminated and (B) the Advances,
all such interest and all such other amounts shall automatically become and be
due and payable by the Borrower without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrower.
ARTICLE VIII
THE AGENT
          Section 8.01. Appointment and Authority. Each of the Lenders hereby
irrevocably appoints Wachovia as its agent hereunder and authorizes the Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Agent by the terms hereof or thereof, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article are solely
for the benefit of the Agent and the Lenders and the Borrower shall not have
rights as a third party beneficiary of any of such provisions.
          Section 8.02. Rights as a Lender. The Person serving as the Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such

42



--------------------------------------------------------------------------------



 



Person were not the Agent hereunder and without any duty to account therefor to
the Lenders.
          Section 8.03. Exculpatory Provisions. The Agent shall not have any
duties or obligations except those expressly set forth herein. Without limiting
the generality of the foregoing, the Agent (a) shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) shall not have any duty to take any discretionary action
or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
relevant Lenders as shall be necessary under the circumstances as provided in
Section 9.01), provided that the Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the Agent to
liability or that is contrary to any applicable law, and (c) shall not, except
as expressly set forth herein have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to the Borrower or any of
its Affiliates that is communicated to or obtained by the person serving as the
Agent or any of its Affiliates in any capacity. The Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.01) or in the
absence of its own gross negligence or willful misconduct. The Agent shall be
deemed not to have knowledge of any Default unless and until notice thereof is
given to the Agent by the Borrower or a Lender. The Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth herein, other than to confirm receipt of items
expressly required to be delivered to the Agent.
          Section 8.04. Reliance by Agent. The Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, posting to an Internet or intranet website or
other distribution) believed by it to be genuine and to have been signed, sent
or otherwise authenticated by the proper Person. The Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
an Advance that by its terms must be fulfilled to the satisfaction of a Lender,
the Agent may presume that such condition is satisfactory to such Lender unless
the Agent shall have received notice to the contrary from such Lender prior to
the making of such Advance. The Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be

43



--------------------------------------------------------------------------------



 



liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
          Section 8.05. Delegation of Duties. The Agent may perform any and all
of its duties and exercise its rights and powers hereunder by or through any one
or more sub-agents appointed by the Agent. The Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.
          Section 8.06. Resignation of Agent. The Agent may at any time give
notice of its resignation to the Lenders and the Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in New York, or an Affiliate of any such bank with an office in
New York. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders, appoint a successor Agent meeting the qualifications set
forth above, provided that if the Agent shall notify the Borrower and the
Lenders that no such successor is willing to accept such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Agent shall be discharged from its duties and obligations
hereunder and (2) all payments, communications and determinations provided to be
made by, to or through the Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor Agent as
provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder. The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring
Agent’s resignation hereunder, the provisions of this Article and Section 8.04
shall continue in effect for the benefit of such retiring Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Agent was acting as Agent.
          Section 8.07. Non-Reliance on Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any Note or any
related agreement or any document furnished hereunder or thereunder.

44



--------------------------------------------------------------------------------



 



          Section 8.08. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the joint lead arrangers, bookrunner, syndication agent
or documentation agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement, except in its capacity, as
applicable, as the Agent or a Lender hereunder.
ARTICLE IX
MISCELLANEOUS
          Section 9.01. Amendments, Etc. (a) No amendment or waiver of any
provision of this Agreement or any Notes, nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Borrower and the Required Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that (i) no amendment,
waiver or consent shall, unless in writing and signed by all the Lenders, do any
of the following: (A) waive any of the conditions specified in Section 4.01,
(B) change the percentage of the Commitments or of the Revolving Credit
Exposures or the number of Lenders that shall be required for the Lenders or any
of them to take any action hereunder, or (C) amend this Section 9.01; and
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Required Lenders and each Lender that has a Commitment or has or is owed
obligations under this Agreement or the Notes that is or are modified by such
amendment, waiver or consent, (A) increase the Commitment of such Lender or
subject such Lender to any additional obligations, (B) reduce the principal of,
or interest on, the Advances made by such Lender or any fees or other amounts
payable hereunder to such Lender, (C) postpone any date fixed for any payment of
interest on the Advances made by such Lender or any fees or other amounts
payable hereunder to such Lender, (D) extend the Termination Date (except
pursuant to Section 2.05) or (E) amend or waive the application of Section 2.16.
               (b) Each Lender grants (x) to the Agent the right to purchase all
(but not less than all) of such Lender’s Commitments and Advances owing to it
and the Notes held by it and all of its rights and obligations hereunder, and
(y) to the Borrower the right to cause an assignment of all (but not less than
all) of such Lender’s Commitments and Advances owing to it, its participations
in the Notes held by it and all of its rights and obligations hereunder to
Eligible Assignees, which right may be exercised by the Agent or the Borrower,
as the case may be, if such Lender (a “Non-Consenting Lender”) refuses to
execute any amendment, waiver or consent which requires the written consent of
all or all affected Lenders under clause (i) or (ii) in paragraph (a) above or,
alternatively, is unable to execute and/or deliver such amendment, waiver or
consent which requires the written consent of all or all affected Lenders under
clause (i) or (ii) in paragraph (a) above within the time period specified by
the Agent, the Required Lenders and the Borrower and to which the Required
Lenders, and the Borrower have otherwise agreed; provided that such
Non-Consenting Lender shall receive, in connection with such assignments,
payment equal to the aggregate

45



--------------------------------------------------------------------------------



 



amount of outstanding Advances owed to such Lender (together with all accrued
and unpaid interest, fees and other amounts owed to such Lender, including any
amounts under Section 2.17). Each Lender agrees that if the Agent or the
Borrower, as the case may be, exercises their option hereunder, it shall
promptly execute and deliver all agreements and documentation reasonably
necessary to effectuate such assignment, without recourse, as set forth in
Section 9.07 at the Borrower’s expense. If the Borrower has requested that a
Lender execute such agreement or documentation and the Non-Consenting Lender
does not comply with the request within two Business Days after such request is
made to execute and deliver such assignment, then the Borrower shall be entitled
(but not obligated) to execute and deliver such agreement and documentation on
such Non-Consenting Lender’s behalf and any such agreement and/or documentation
so executed by the Borrower (in substantially the form of Exhibit C hereto)
shall be effective for purposes of effectuating an assignment pursuant to
Section 9.07; provided, all amounts due and owing to the Non-Consenting Lender
have been paid and the Borrower shall not be permitted to add any obligations or
liabilities to such Non-Consenting Lender.
          Section 9.02. Notices; Effectiveness; Electronic Consent. (a) Except
in the case of notices and other communications expressly permitted to be given
by telephone (and except as provided in subsection (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows: (i) if to the Borrower, to it
at Oracle Corporation, 500 Oracle Parkway, Redwood Shores, CA 94065, Attention
of the Treasurer (Telecopier No. (650) 633-0171; Telephone No. (650) 506-4118),
with a copy to the General Counsel at Oracle Corporation (Telecopier No.
(650) 506-7114; Telephone No. (650) 506-5500); (ii) if to the Agent, to Wachovia
at 301 South College Street, TW15, Charlotte, North Carolina 28288, Attention:
Mark Felker (Telecopier No. (704) 383-7611; Telephone No. (704) 374-7074), with
a copy to Syndications (Telecopier No. (704) 590-3481; Telephone No. (704)
590-2702; and (iii) if to a Lender, to it at its address (or telecopier number)
set forth in its Administrative Questionnaire. Notices sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by telecopier shall be deemed to
have been given when receipt thereof is confirmed electronically (except that,
if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
               (b) Notices and other communications to the Lenders hereunder may
be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Section 2.02 if such Lender has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication. The Agent or
the Borrower may, in its discretion, agree to

46



--------------------------------------------------------------------------------



 



accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor. Electronic mail and
Internet and intranet websites may be used by the Agent to distribute
communications, such as financial statements and other information as provided
in this Agreement, and to distribute documents for execution by the parties
thereto, and the Agent shall not be responsible for any losses, costs, expenses
and liabilities that may arise by reason of the use thereof, except for its own
gross negligence or willful misconduct. The Agent and the Lenders shall be
entitled to rely and act in good faith upon any notices (including telephonic
notices) purportedly given by or on behalf of the Borrower.
               (c) Any party hereto may change its address or telecopier number
or email address for notices and other communications hereunder by notice to the
other parties hereto.
          Section 9.03. No Waiver; Remedies. No failure on the part of any
Lender or the Agent to exercise, and no delay in exercising, any right hereunder
or under any Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
          Section 9.04. Expenses; Indemnity; Damage Waiver. (a) The Borrower
shall pay (i) all reasonable and documented out-of-pocket expenses incurred by
the Agent and its Affiliates, including the reasonable and documented fees,
charges and disbursements of counsel for the Agent (and reasonable, documented
fees and time charges for attorneys who may be employees of the Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) and (ii) all reasonable and documented out-of-pocket expenses
incurred by the Agent or any Lender, including the reasonable and documented
fees, charges and disbursements of any counsel for the Agent or any Lender (and
reasonable and documented fees and time charges for attorneys who may be
employees of the Agent), in connection with the enforcement or protection of its
rights in connection with this Agreement and the Notes, including its rights
under this Section 9.04, or in connection with the Advances made, including all

47



--------------------------------------------------------------------------------



 



such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Advances.
               (b) The Borrower shall indemnify the Agent (and any sub-agent
thereof), each Lender and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee (and reasonable fees and time charges for
attorneys who may be employees of the Agent or any Lender), incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Action related in
any way to the Borrower or any of its Subsidiaries, or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by the Borrower, any of its shareholders or creditors, an Indemnitee or
any other Person, and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or to the extent that, in any action brought by the Borrower,
the Borrower prevails.
               (c) To the extent that the Borrower fails to pay any amount
required under paragraph (a) or (b) of this Section 9.04 to be paid by it to the
Agent (or any sub-agent thereof) or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Agent (or any such sub-agent) in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this paragraph (c) are subject to the
provisions of Section 2.02(h).
               (d) To the fullest extent permitted by applicable law, the
Borrower shall not assert, and hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any
Advance or the use of the proceeds thereof. No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by

48



--------------------------------------------------------------------------------



 



it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the transactions contemplated
hereby or thereby.
               (e) All amounts due under this Section 9.04 shall be payable
promptly after written demand therefor.
               (f) Without prejudice to the survival of any other agreement of
the Borrower hereunder, the agreements and obligations of the Borrower contained
in Sections 2.11, 2.14 and this Section 9.04 shall survive the payment in full
of principal, interest and all other amounts payable hereunder and under the
Notes.
          Section 9.05. Right of Set-off. If an Event of Default shall have
occurred and be continuing, each Lender and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement to such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations of
the Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender and their respective
Affiliates under this Section 9.05 are in addition to other rights and remedies
(including other rights of setoff) which such Lender or their respective
Affiliates may have. Each Lender agrees promptly to notify the Borrower and the
Agent after any such setoff and application, provided that the failure to give
such notice shall not affect the validity of such setoff and application.
          Section 9.06. Binding Effect. This Agreement shall become effective
when it shall have been executed by the Agent and when the Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.
          Section 9.07. Assignments and Participations. (a) No Lender may assign
or otherwise transfer any of its rights or obligations hereunder except (i) to
an Eligible Assignee in accordance with the provisions of paragraph (b) of this
Section 9.07, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section 9.07 or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f) of this
Section 9.07 (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section 9.07 and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

49



--------------------------------------------------------------------------------



 



               (b) Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and Revolving Credit Exposure at
the time owing to it); provided that (i) except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and the
Revolving Credit Exposure at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Commitment (which for this
purpose includes Advances outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the
Advance of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 or an
integral multiple of $1,000,000 in excess thereof, unless each of the Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consent (each such consent not to be unreasonably withheld or delayed
and such approval to be deemed to have been given if a response is not received
within fifteen Business Days from the date on which request for approval was
received by the applicable Person); (ii) each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Advance or the
Commitment assigned; (iii) any assignment must be approved with the prior
written consent of (A) the Agent and (B) the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that no consent of the Borrower
or the Agent shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, in the case of the Borrower, if an Event of Default
has occurred and is continuing; (iv) the parties to each assignment shall
(1) electronically execute and deliver to the Agent an Assignment and Acceptance
via an electronic settlement system acceptable to the Agent or (2) manually
execute and deliver to the Agent an Assignment and Acceptance, together with a
processing and recordation fee of $3,500; provided that only one such fee shall
be payable in connection with simultaneous assignments to or by two or more
Approved Funds; and (v) the Eligible Assignee, if it shall not be a Lender,
shall deliver to the Agent an Administrative Questionnaire and if required,
applicable tax forms.
          Subject to acceptance and recording thereof by the Agent pursuant to
paragraph (c) of this Section 9.07, from and after the effective date specified
in each Assignment and Acceptance, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.11, 2.14 and 9.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a

50



--------------------------------------------------------------------------------



 



sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section 9.07.
               (c) The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in New York a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Advances owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrower, the Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower at any reasonable
time and from time to time upon reasonable prior notice. Upon its receipt of a
duly completed Assignment and Acceptance executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section 9.07 and any written consent to
such assignment required by paragraph (b) of this Section 9.07, the Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
               (d) Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Agent, sell participations to any Person (other than a
natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or Revolving Credit Exposure owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver with respect to (A) reducing the principal of,
or interest on, the Advances made by such Lender or any fees or other amounts
payable hereunder to such Lender, (B) postponing any date fixed for any payment
of interest on the Advances made by such Lender or any fees or other amounts
payable hereunder to such Lender that affects such Participant or (c) extending
the Termination Date. Subject to paragraph (e) of this Section 9.07, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.11 and 2.14 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section
9.07. To the extent permitted by law, each Participant also shall be entitled to
the benefits of Section 9.05 as though it were a

51



--------------------------------------------------------------------------------



 



Lender, provided such Participant agrees to be subject to Section 2.16 as though
it were a Lender.
               (e) A Participant shall not be entitled to receive any greater
payment under Sections 2.11 and 2.14 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.14 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.14(e) as though it were a Lender.
               (f) Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto. Notwithstanding anything to the contrary contained herein, any Lender
that is a Fund may create a security interest in all or any portion of the
Advances owing to it and the Notes, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities, provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 9.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under this Agreement and (ii) such trustee shall not be entitled
to exercise any of the rights of a Lender under this Agreement and the Notes
even though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.
               (g) Notwithstanding anything to the contrary contained herein,
any Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
(a “SPC”), identified as such in writing from time to time by the Granting
Lender to the Agent and the Borrower, the option to provide to the Borrower all
or any part of any Advance that such Granting Lender would otherwise be
obligated to make the Borrower pursuant to this Agreement; provided that (i)
nothing herein shall constitute a commitment by any SPC to make any Advance and
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Advance, the Granting Lender shall be obligated to make
such Advance pursuant to the terms hereof. The making of an Advance by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Advance were made by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement (all liability for which shall remain
with the Granting Lender). In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPC, it
will not institute against, or join any other person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State

52



--------------------------------------------------------------------------------



 



thereof. In addition, notwithstanding anything to the contrary contained in this
Section 9.07, any SPC may (i) with notice to, but without the prior written
consent of, the Borrower and the Agent and without paying any processing fee
therefore, assign all or a portion of its interests in any Advances to the
Granting Lender or to any financial institutions (consented to by the Borrower
and Agent) providing liquidity and/or credit support to or for the account of
such SPC to support the funding or maintenance of Advances and (ii) disclose on
a confidential basis any non-public information relating to its Advances to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC. This Section 9.07 may not be
amended without the written consent of each SPC that holds any Advances at the
time of the proposed amendment.
               (h) Notwithstanding the foregoing to the contrary, the Borrower
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of each Lender and the Agent.
          Section 9.08. Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of New
York.
          Section 9.09. Counterparts; Integration; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and any separate letter agreements with respect to fees payable to the
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Delivery of an executed
counterpart of a signature page of this Agreement or any document or instrument
delivered in connection herewith by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement or such other document or
instrument, as applicable.
               (b) The words “execution,” “signed,” “signature,” and words of
like import in any Assignment and Acceptance shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
          Section 9.10. Jurisdiction, Etc. (a) The Borrower irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in New York City and
of the United States District Court sitting in New York City, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be

53



--------------------------------------------------------------------------------



 



heard and determined in such New York State court or, to the fullest extent
permitted by applicable law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or the Notes or
in any shall affect any right that the Agent or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or the Notes against
the Borrower or its properties in the courts of any jurisdiction.
               (b) The Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection which it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or the Notes in any court referred to in paragraph
(a) of this Section 9.10. Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
               (c) Each party hereto irrevocably consents to service of process
in the manner provided for notices in Section 9.02. Nothing in this Agreement
will affect the right of any party hereto to serve process in any other manner
permitted by applicable law.
          Section 9.11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE NOTES OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE NOTES BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          Section 9.12. Confidentiality. Each of the Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to it, its Affiliates’ and their
respective partners, directors, officers, employees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under

54



--------------------------------------------------------------------------------



 



the Notes or any action or proceeding relating to this Agreement or the Notes or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 9.12, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section 9.12 or (y) becomes available
to the Agent or any Lender on a nonconfidential basis from a source other than
the Borrower.
          For purposes of this Section 9.12, “Information” means all information
received from (or on behalf of) the Borrower or any of its Subsidiaries relating
to the Borrower or any of its Subsidiaries or any of their respective
businesses, other than any such information that is available to the Agent or
any Lender on a nonconfidential basis prior to disclosure by the Borrower,
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 9.12 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
          Section 9.13. Patriot Act Notice. Each Lender and the Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act. The Borrower shall provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Agent or any Lenders in order to assist the Agent
and the Lenders in maintaining compliance with the Patriot Act.
[Remainder of page intentionally left blank]

55



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            ORACLE CORPORATION
      By   /s/ Eric R. Ball        Name:   Eric R. Ball      Title:   Vice
President and Treasurer        WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent
      By   /s/ Mark B. Felker        Name:   Mark B. Felker      Title:  
Managing Director        BNP PARIBAS, as
Syndication Agent and as a Lender
      By   /s/ Jamie Dillon      Name:   Jamie Dillon      Title:   Managing
Director            By  /s/ Joseph Mack      Name:   Joseph Mack      Title:  
Vice President        WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender
      By   /s/ Meggie Chichioco     Name:   Meggie Chichioco      Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

Schedule 2.01
COMMITMENTS

         
Wells Fargo Bank, National Association, as a Lender
  $ 263,000,000  
BNP Paribas, as Syndication Agent and as a Lender
  $ 250,000,000  
Bank of America, N.A., as Documentation Agent and as a Lender
  $ 220,000,000  
Citicorp USA, Inc., as Documentation Agent and as a Lender
  $ 200,000,000  
The Bank of Tokyo-Mitsubishi UFJ, Ltd., as Documentation Agent and as a Lender
  $ 200,000,000  
The Royal Bank of Scotland plc, as Documentation Agent and as a Lender.
  $ 200,000,000  
HSBC Bank USA, National Association, as a Lender
  $ 150,000,000  
Mizuho Corporate Bank, Ltd., as a Lender
  $ 150,000,000  
Morgan Stanley Bank, as a Lender
  $ 150,000,000  
Credit Suisse, as a Lender
  $ 85,000,000  
Societe Generale, as a Lender
  $ 67,000,000  
U.S. Bank National Association, as a Lender
  $ 50,000,000  
The Bank of New York Mellon, as a Lender
  $ 15,000,000  
Total
  $ 2,000,000,000  

 